Title: To John Adams from James Sullivan, 26 October 1798
From: Sullivan, James
To: Adams, John



Sir
Boston 26th Octr. 1798

A letter is gone on from the Agent of the united States on the St Croix boundary to the Secretary of State, informing him, that the Commissioners have fixed on the Scoodiac river as the St. Croix truly intended &c: and on the most remote water issuing into the northern branch of that river as the source. This settlement, will, I beleive, be quite agreeble to Massachusetts. A water boundary will be most eligible for the united States. Mr Liston, who was at Providence, says the result will be agreeable to his Government. A private Letter to the Secretary of State gives some of the most important measures in the business. It was rather, as to the Source, a matter of negociation than a Judicial determination. Much is due to the candor & exertions of Mr Liston.
I remain with the most / perfect respect Your Most humble Servant

Ja Sullivan